COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  In the Interest of E. L. A. V., a Child,     §               No. 08-18-00052-CV

                         Appellant.            §                  Appeal from the

                                               §                383rd District Court

                                               §             of El Paso County, Texas

                                               §              (TC# 2011DCM10698)

                                               §

                                             ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until December 13, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before December 13, 2018.


       IT IS SO ORDERED this 13th day of November, 2018.


                                                   PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.